OPINION
DOUGLAS, Judge.
This is an appeal from an order revoking probation.
The court based its order solely upon a finding of true to the allegation that Grammes “has violated the terms of his probation in the following respect, to-wit: On 12-15-78 Being out of Ector County without written permission of the Court, to-wit: Las Vegas, Clark County, Nevada.”
Appellant had received written permission of the court to move from Ector County to Prescott, Arizona. The conditions of probation were modified
“to the extent that Defendant Richard Ronald Grammes
“(1) maintain residence in Prescott, Arizona,



“(4) that defendant Richard Ronald Grammes will not move from the jurisdiction of the Prescott, Arizona Probation Department, without first obtaining permission from this Court, until further ordered.”
The order revoking probation is not based on a condition of probation as modified. The order revoking probation is reversed and the cause remanded.